NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 16a0180n.06

                                           No. 15-1833


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

JEAN W. DAVIS,                                           )                   FILED
                                                                         Mar 30, 2016
                                                         )           DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                              )
                                                         )
                                                                 ON APPEAL FROM THE
v.                                                       )
                                                                 UNITED STATES DISTRICT
                                                         )
                                                                 COURT FOR THE WESTERN
L-3 COMMUNICATIONS, COMBAT                               )
                                                                 DISTRICT OF MICHIGAN
PROPULSION SYSTEMS,                                      )
                                                         )
       Defendant-Appellee.                               )



BEFORE:        MERRITT, GIBBONS, and SUTTON, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Plaintiff-appellant Jean Davis brought age

discrimination and retaliation claims against her former employer, L-3 Communications, Combat

Propulsion Systems (L-3), based, respectively, on her termination during a reduction in force and

L-3’s subsequent failure to rehire her. Davis appeals the district court’s grant of summary

judgment to L-3 on her retaliation claim, arguing she established a prima facie case of retaliation

under the Age Discrimination in Employment Act.

       After carefully reviewing the record, the applicable law, and the parties’ briefs, we find

that the district court’s opinion correctly sets out the facts and the governing law. Because this

court’s issuance of a full opinion would serve no jurisprudential purpose and would be

duplicative, we affirm on the basis of the district court’s well-reasoned order of June 22, 2015.